DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 3/23/2021 in which claims 1 and 4 have been amended. Claim 3 is cancelled. Claim 21 is withdrawn. Currently claims 1-2, 4-20 are pending for examination in this application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bespak (EP 0808635 A2).  
claim 1, Bespak discloses a flow governor assembly (figures 1-3, col. 1, lines 57-col. 2, line 16; col. 2, line 58-col. 4, line 15) for use with a medicinal inhaler (intended use), the assembly comprising: 
a housing (34 or 40+25);
an air flow path defined by the housing (34 or 40+25) and including an air inlet (at 35 as shown below; the inlet is the opening) and an air outlet (to right of  30, 31 as shown below);
a flow governor (32 or alternatively 42) positioned in the air flow path between (at least in terms of flow) the air inlet (at 35, see figure below) and the air outlet (to the right of 30, 31) to govern air flow in the air flow path to a target governing volumetric flow rate (col. 3, lines 43-50), the flow governor configured to provide a dynamic resistance to air flow in the air flow path as a function of air pressure drop between an inlet and an outlet of the flow governor (deformation inwardly of diaphragm 32 or sleeve 42 increases with the increase of air pressure drop between air inlet (35) of the flow governor and air outlet 30, 31 thus causing an increase of the resistance; col. 3, lines 25-34); and
a constriction in the air flow path located between the air inlet and the air outlet (constriction as shown below in figures 2 and 3 between inlet and outlet) the constriction configured to provide a static resistance to air flow in the air flow path (it is the examiner’s position that any fixed constriction in the air flow path provides a static resistance), wherein the constriction is positioned in at least one of (i) a location in the housing upstream (at 35 in figure 2) of the flow governor and (ii) a location in the housing downstream (30,31 in figures 2, 3) of the flow governor. 


    PNG
    media_image1.png
    738
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    608
    497
    media_image2.png
    Greyscale

Regarding claim 8, Bespak further discloses wherein the target governing volumetric flow rate is at least about 25 L/min (col. 3, lines 46-50). 

Regarding claim 9, Bespak further discloses wherein the constriction (31) includes a narrow passageway (see figures 2-3 above; narrow relative to upstream and/or downstream sections). 

claim 10, Bespak further discloses further comprising a channeling step (see after 35 wherein a step is formed in figure 2 which channels airflow in a certain direction as shown by the airflow lines in figure 2) formed in the housing to direct air flow into the flow governor (see figure 2) and inhibit air flow in the air flow path from bypassing the flow governor (see figure 2, wherein all airflow is directed to 32). 

Regarding claim 15, Bespak further discloses wherein the flow governor includes: a tubular element (elastomeric sleeve 40) that defines at least a portion of an air flow path (see figure 3), the tubular element comprising at least one flexible wall configured to flex inwardly in response to an air flow in the air flow path (col. 4, lines 8-15); and 
an internal support structure (border of 25), located within the tubular element (see figure 3) and configured to preserve at least a predetermined cross-sectional area (area defined by the exterior of 25) of the air flow path within the tubular element when the at least one flexible wall of the tubular element flexes inwardly (col. 4, lines 13-15). 

Regarding claim 16, Bespak further discloses wherein the internal support structure is rigid relative to the tubular element (col. 4, lines 13-15), and the tubular element is flexible relative to the internal support structure (col. 4, lines 8-15).

claim 17, Bespak further discloses wherein at least a portion of the internal support structure is formed by the housing (40+25) (25 is part of 40+25; figure 3). 

Regarding claim 18, Bespak further discloses wherein the housing (34) forms at least a portion of a housing of a medicinal inhaler (10) (see figure 1). 

Regarding claim 19, Bespak further discloses wherein the flow governor assembly (as set forth for claim 1 above) is configured to be coupled to a housing of a medicinal inhaler (10) (see figure 1). 

Regarding claim 20, Bespak further discloses wherein the flow governor assembly (as set forth for claim 1 above) is configured to be positioned in fluid communication with an air flow path of a medicinal inhaler (see figure 1; flow path that extends through 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bespak (EP 0808635 A2).
claim 2, Bespak further discloses that there is a first pressure drop (when 32 reduces amount of air going through 30) and an overall first resistance associated with that first pressure drop (col. 3, lines 28-30) and a second pressure drop (when 32 closes the air going through 30) which is associated with an overall second resistance associated with the second pressure drop (col. 3, lines 32-34) (col. 3, lines 43-50). While Bespak does not explicitly disclose the resistances associated with a pressure drop of 0.5 kPa or 4 kPa being at a ratio of at least 1.5, as set forth in col. 3, lines 46-50 the resistance provided via the diaphragm and 31, 36 alter the flow rate, and thus is a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Bespak by making the ratio of R2 (associated with a pressure drop of 4 kPa) / R1 (associated with a pressure drop of .5 kPa) to be at least 1.5 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 4, Bespak further discloses that the constriction (31) is configured to provide a static resistance to airflow (col. 3, lines 43-50). While Bespak does not explicitly disclose the resistance of 0.4 Pa0.05*min/L at a pressure drop between the air inlet and the air outlet of the air flow path of 0.5 kPa, as set forth in col. 3, lines 46-50 the resistance provided via the diaphragm and 31, 36 alter the flow rate, and thus is a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of 0.05*min/L at a pressure drop between the air inlet and the air outlet of the air flow path of 0.5 kPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claims 5-7, Bespak further discloses that the constriction (31) is configured to provide a static resistance to airflow (col. 3, lines 43-50), but does not explicitly state the constriction provides a static resistance to air flow of no greater than 1.2 Pa0.5*min./L at a pressure drop between the air inlet and the air outlet of the air flow path of 0.5 kPa, wherein the constriction is configured to contribute to a total resistance to air flow of at least 1 Pa0.5*min./L at a pressure drop between the air inlet and the air outlet of the air flow path of 4 kPa, wherein the constriction is configured to contribute to a total resistance to air flow of no greater than 3.2 Pa0.5*min./L at a pressure drop between the air inlet and the air outlet of the air flow path of 4 kPa. As set forth in col. 3, lines 46-50 the resistance provided via the diaphragm and 31, 36 alter the flow rate, and thus is a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Bespak whereinthe constriction provides a static resistance to air flow of no greater than 1.2 Pa0.5*min./L at a pressure drop between the air inlet and the air outlet of the air flow path of 0.5 kPa, wherein the constriction is configured to contribute to a total resistance to air flow of at least 1 Pa0.5*min./L at a pressure drop between the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	 Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bespak (EP 0808635 A2) in view of LeMahieu et al. (US 2008/0066741 A1) in further view of Bonney et al. (US 6,651,651 B1). 
Regarding claim 12, Bespak discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly disclose the assembly further comprising a pressure sensor located in the air flow path upstream of the flow governor and a second pressure sensor located in the airflow path downstream of the flow governor. 
LeMahieu teaches that it is known to provide a pressure sensor to measure atmospheric (and thus modifying Bespak would place the pressure sensor upstream of the flow governor) [0127] and a second sensor to determine if respiration creates a negative pressure [0127]. 	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bespak to include a pressure sensor to measure atmospheric upstream of the flow governor and a 
However, Bonney teaches it is known to provide a second pressure sensor (13) within an inhaler (figure 2) for sensing pressure through a resistance (equivalent to flow governor resistance) (col. 5, lines 28-31 resistance through inlet between canister and housing) (see figure 2; col. 5, lines 32-35) and thus Bespak as modified would disclose a pressure sensor within the airflow path downstream of the flow governor of Bespak.
Thus it would have been obvious to one having ordinary skill in the art to have included the assembly further comprising a second pressure sensor located in the airflow path downstream of the flow governor as taught by Bonney for the benefit of establishing a flat baseline for the release profile of the inhaler even in the presence of pressure fluctuations (col. 5, lines 35-40).

Regarding claim 13, Bespak discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly disclose the assembly further comprising a pressure sensor located in a first conduit connected to the air flow path upstream of the flow governor and a second pressure sensor located in a second conduit connected to the air flow path at a second location downstream of the flow governor. 
LeMahieu teaches that it is known to provide a pressure sensor to measure atmospheric (and thus modifying Bespak would place the pressure sensor upstream of the flow governor) [0127] and a second sensor to determine if respiration creates a negative pressure [0127]. 
However, Bonney teaches it is known to provide a second pressure sensor (13) within an inhaler (figure 2) for sensing pressure through a resistance (equivalent to flow governor resistance) (col. 5, lines 28-31 resistance through inlet between canister and housing) (see figure 2; col. 5, lines 32-35) and thus Bespak as modified would disclose a pressure sensor within the airflow path downstream of the flow governor of Bespak.
Thus it would have been obvious to one having ordinary skill in the art to have included the assembly further comprising a second pressure sensor located in the airflow path downstream of the flow governor as taught by Bonney for the benefit of establishing a flat baseline for the release profile of the inhaler even in the presence of pressure fluctuations (col. 5, lines 35-40)
Bonney further teaches it is known to provide a pressure sensors (13, 15) within conduits (20, 30) of an inhaler (figure 2) for sensing pressure (col. 5, lines 28-31; see figure 2; col. 5, lines 32-35).
Thus it would have been obvious to one having ordinary skill in the art to have included pressure sensors within conduits as taught by Bonney as this is a known way of measuring pressure in the art.

claim 14, Bespak as modified discloses the claimed invention substantially as claimed as set forth for claim 13 and further wherein the first conduit has a first cross- sectional area (cross section of 20, 30 of Bonney), the second conduit has a second cross-sectional area (cross section of 20, 30 of Bonney), and the air flow path has a third cross-sectional area (see flow path of Bespak), but does not explicitly disclose wherein the ratio of the first cross-sectional area to the third cross- sectional area and the ratio of the second cross-sectional area to the third cross-sectional area are each no greater than 0.2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Bespak as modified to have a ratio of the first cross-sectional area to the third cross- sectional area and the ratio of the second cross-sectional area to the third cross-sectional area are each no greater than 0.2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Bespak would not operate differently with the claimed diameter and since the first and second conduits do not effect the flow through the device and thus the device would function appropriately having the claimed ratio. Further, applicant places no criticality on the range claimed, disclosing a plurality of ratios (specification page 40, paragraph 3).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bespak (EP 0808635 A2) in further view of Kaneko (US 2008/0017197 A1). 
	Regarding claim 11, Bespak discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly disclose the assembly further comprising a pressure sensor located in the air flow path upstream of the flow governor. 
However, Kaneko teaches it is known to provide a pressure sensor (13) within an inhaler (figure 2) and there are no limitations on the position of the sensor in the airflow path [0040].
Thus it would have been obvious to one having ordinary skill in the art to have included a pressure sensor is located in the air flow path upstream of the flow governor as taught by Bonney for the benefit of knowing the airflow through the inhaler and thus knowing if the patient is using it appropriately.

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts the prior art of Bespak does not anticipate the claimed limitations of claim 1. Applicant’s representative asserts that Bespak does not disclose the constriction being between the air inlet and the air outlet. The examiner respectfully disagrees. An inlet is where air would enter through an 
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all the elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785